Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a NOA in responses to Applicant’s amendments and remarks filed 02/08/2021; IT IS NOTED THE CURRENT PATENT APPLICATION WAS ORIGINALLY FILED 03/30/2020; is a continuation of 15689513, filed 08/29/2017 ,now U.S. Patent #10642482, 15689513 is a continuation in part of 15267930, filed 09/16/2016 ,now U.S. Patent #10540075. Claim(s) 1-25; Claims 1, 12 and 20 are independent claims. Claim 5 has been amended. Claim(s) 1-4 and 6-25 were original.
Also, Examiner is hereby withdrawn the nonstatutory double patenting rejection, in light of the Terminal Disclaimer filed 02/08/2021 and approved on 02/09/2021. Also, Examiner is hereby withdrawn the objection to claim 5, in light of the current amended claim 5.
		Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

 Information Disclosure Statement
The information disclosure statement IDS(s) submitted on 03/30/2020 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.
            Reason for Allowance
Claims 1-25 are allowed: 
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which set forth in the followings:
Hazam et al., (“US 20140279415 A1” filed 03/15/2013 [hereinafter “Hazam”]; Hazam provides a gesture based I/O device, for executing a financial transaction via an electronic device, that includes … a selectable funds icon … wherein an interface having two different types of controls to enter a currency amount: a slider control and a field for manual input. Each of these controls permits fine specification of the currency amount down to cents (1/100ths). (the Abstract and Para 36 and Fig. 5)….However Hazam fails to show “…the gross number control is configured to adjust the specific number between a gross upper number and a gross lower number in a plurality of equal gross increments therebetween and the finer number control is configured to adjust the specific number in a plurality of equal fine increments to further define the specific number between an upper number and a lower number relative to the gross number, where the range between the upper number and lower number is less than one gross increment and where one fine increment is less than one gross increment…” As claimed
Queru (“US 20120174043 A1” -filed 09/30/2011 [hereinafter “Queru”]; Queru describes a gesture-based selection that controls and references multiple values; wherein to select among multiple values associated with the control 114, for example, to scroll through a set of values referenced by the control 114. The horizontal movement 123 and the pause 124 can be confirmatory components that confirm the selection of the first value 125 and indicate that a second value should be selected (in Para(s) 8 and 26-27). However Queru fails to show “…the gross number control is configured to adjust the specific number between a gross upper number and a gross lower number in a plurality of equal gross increments therebetween and the finer number control is configured to adjust the specific number in a plurality of equal fine increments to further define the specific number between an upper number and a lower number relative to the gross number, where the range between the upper number and lower number is less than one gross increment and where one fine increment is less than one gross increment…” As claimed.
Mills et al., (“US 7636683 B1” filed 09/11/1998 [hereinafter “Mills”]]; Mills describes computerized trading system for trading financial instruments having a communication network connecting traders dealing in financial instruments and a plurality of trader terminals connected to the communication network, that includes the granularity that designated as a decimal value representing one hundred-thousandth of a basis point. It is assumed that fractions including 1/2 and 1/4 basis point may be designated by the decimal values 5000 and 25000. (Abstract and column 12 liens 1-10). However Mills fails to show “…the gross number control is configured to adjust the specific number between a gross upper number and a gross lower number in a plurality of equal gross increments therebetween and the finer number control is configured to adjust the specific number in a plurality of equal fine increments to further define the specific number between an upper number and a lower number relative to the gross number, where the range between the upper number and lower number is less than one gross increment and where one fine increment is less than one gross increment…” As claimed.

Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant's Specification. The prior arts cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that allows, “…the gross number control is configured to adjust the specific number between a gross upper number and a gross lower number in a plurality of equal gross increments therebetween and the finer number control is configured to adjust the specific number in a plurality of equal fine increments to further define the specific number between an upper number and a lower number relative to the gross number, where the range between the upper number and lower number is less than one gross increment and where one fine increment is less than one gross increment…” As claimed [see remarks filed 02/08/2021 for details].
The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUOC A TRAN/Primary Examiner, Art Unit 2177